Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 4, 2015

                                    No. 04-15-00095-CV

                           IN THE INTEREST OF N.B., a Child,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00469
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       We order David Zarate to file by June 12, 2015, a supplemental reporter’s record of the
February 4, 2015 hearing.

       We grant appellee’s motion for extension of time to file its brief in response to the
appellants’ briefs and order the Department’s brief due June 22, 2015.

       The court reporter and the Department are advised that no extensions of time will be
granted absent a showing of extraordinary circumstances.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court